ICJ_067_GulfOfMaine_CAN_USA_1982-11-05_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING DELIMITATION
OF THE MARITIME BOUNDARY
IN THE GULF OF MAINE AREA

(CANADA/UNITED STATES OF AMERICA)

ORDER OF 5 NOVEMBER 1982

1982

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DELIMITATION
DE LA FRONTIERE MARITIME
DANS LA REGION DU GOLFE DU MAINE

(CANADA/ETATS-UNIS D’AMERIQUE)

ORDONNANCE DU 5 NOVEMBRE 1982
Official citation :

Delimitation of the Maritime Boundary in the Gulf of Maine Area,
Order of 5 November 1982, I.C.J. Réports 1982, p. 560.

Mode officiel de citation :

Délimitation de la frontière maritime dans la région du golfe du Maine,
ordonnance du 5 novembre 1982, C.I.J. Recueil 1982, p. 560.

 

Sales number 4 80
N° de vente :

 

 

 
560

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1982 1982
5 novembre
- Rôle général

5 novembre 1982 n° 67

AFFAIRE DE LA DÉLIMITATION
DE LA FRONTIÈRE MARITIME
DANS LA RÉGION DU GOLFE DU MAINE

(CANADA/ETATS-UNIS D’AMERIQUE)

ORDONNANCE

Le président de la chambre de la Cour internationale de Justice cons-
tituée pour connaître de l'affaire de la Délimitation de la frontière maritime
dans la région du golfe du Maine entre le Canada et les Etats-Unis d’Amé-
rique,

Vu Particle 48 du Statut de la Cour et les articles 18, paragraphe 3, 44, 46
et 92 du Règlement de la Cour,

Vu le compromis conclu le 29 mars 1979, et modifié par la suite, entre le
Canada et les Etats-Unis d'Amérique en vue de soumettre à une chambre
de la Cour la question de la délimitation de la frontière maritime dans la
région du golfe du Maine,

Vu l'ordonnance du 28 juillet 1982 prorogeant au 27 septembre 1982 la
date d’expiration du délai pour le dépôt du mémoire de chaque Partie ;

Considérant que les mémoires du Canada et des Etats-Unis d'Amérique
ont été déposés dans le délai susvisé ;

Considérant que l’article VI, paragraphe 1, du compromis du 29 mars
1979 fait en particulier état d’un accord des Parties selon lequel des
contre-mémoires seront soumis au plus tard six mois après le dépôt des
mémoires ;

Considérant que, par lettre au Greffier de la Cour en date du 27 sep-
GOLFE DU MAINE (ORDONNANCE 5 XI 82) 561

tembre 1982, l’agent du Canada a demandé que ce délai soit porté à dix
mois ;

Considérant que, par lettre du même jour, l'agent des Etats-Unis
d'Amérique a indiqué au Greffier qu’il lui communiquerait ultérieurement
les vues de son gouvernement à cet égard et que, par une lettre remise au
Greffier le 20 octobre 1982, il a fait connaître que ce gouvernement n’au-
rait pas d’objection à un report raisonnable du délai pour le dépôt des
contre-mémoires si cela était nécessaire ;

Considérant que, par lettre du 20 octobre 1982, l’agent du Canada a fait
savoir au Greffier qu’il s’en tenait à sa demande originale ;

Fixe au 28 juin 1983 la date d’expiration du délai pour le dépôt des
contre-mémoires du Canada et des Etats-Unis d'Amérique ;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le cinq novembre mil neuf cent quatre-vingt-deux, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement du Canada et au
Gouvernement des Etats-Unis d'Amérique.

Le président de la chambre,
(Signé) Roberto AGo.

Le Greffier,
(Signé) Santiago TORRES BERNARDEZ.
